Citation Nr: 1713207	
Decision Date: 04/12/17    Archive Date: 04/26/17

DOCKET NO.  16-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that denied the Veteran's claim of entitlement to TDIU. 

As will be discussed below, the Veteran withdrew his appeal.


FINDING OF FACT

On March 23, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim of entitlement to a TDIU.  38 U.S.C. A . § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On March 23, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal.  See March 2017 Statement in Support of Claim (VA Form 21-4138).

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's notification containing his request to withdraw the issue has been reduced to writing, and it contains his name and claim number. March 2017 Statement in Support of Claim.  The Board has not yet issued a decision concerning the issue on appeal, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed. In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.  


ORDER

The claim of entitlement to a TDIU is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


